TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00529-CR



                               Mark Anthony Martinez, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-525, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Mark Anthony Martinez was charged with burglary of a building, a state-

jail felony enhanced to a second-degree felony. Tex. Penal Code § 30.02. After a jury trial, the trial

court rendered a judgment of conviction for the underlying offense. The trial court assessed Martinez’s

punishment at ten years in the Texas Department of Criminal Justice-Institutional Division.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86–87 (1988).
                  Appellant’s counsel has represented to the Court that he has provided copies of the

motion and brief to appellant; advised appellant of his right to examine the appellate record and file

a pro se brief; and provided appellant with a form motion for pro se access to the appellate record

along with the mailing address of this Court. See Kelly v. Smith, 436 S.W.3d 313, 319–21 (Tex.

Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Martinez has filed

a pro se brief.

                  We have conducted an independent review of the record, including appellate

counsel’s brief and Martinez’s brief, and find no reversible error. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We agree with counsel that the record presents no arguably meritorious grounds for review and the

appeal is frivolous.

                  Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: September 13, 2018

Do Not Publish




                                                   2